Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-20 are pending. Claims 8 and 14-15 have been amended. Claims 3, 5-7, 9 and 16-20 have been withdrawn due to non-elected claims. Claims 1-2, 4, 8 and 10-15 have been examined.

Election/Restriction
Applicant’s election of Group I, claims 1-15, and the Species Group A of claim 4, Species Group B of amine group of claim 8, Species Group C of claim 10, Species Group D of nucleic acids of claim 14 and Species Group E of microarray of claim 15, in the reply filed on 05/03/2022 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
This application, Serial No. 16/263,378 (PGPub: US20190162723A1) was filed on 01/31/2019. This application is a continuation of US application 13/037,964 filed on 03/01/2011, which is a continuation in part of US application 11/407,882 filed on 04/19/2006.
Information Disclosure Statements
The Information Disclosure Statements filed on 06/05/2020 have been considered by the Examiner.
The information disclosure statement filed on 05/03/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Two foreign patent documents are not included: WO-2000033078-A1 and WO-2000065097-A1.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The Abstract is objected because it recites “said microstructure”, “said interlayer” and “said functional layer”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 8, 10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al. (US20040229222A1, Pub date: 11/18/2004) in view of Clapper et al. (US6121027A, Pub date: 9/19/2000) and Milton (US6146833A, Pub date: 11/14/2000, listed in IDS dated 5/3/2019), as evidenced by Mushiaki (JPH08250101A, Pub date: 9/27/1996) .
Regarding claim 1, Chui teaches a variety of array platforms for performing the assays of the invention (Abstract). Chui teaches an array that includes a solid support with a first surface comprising a hydrogel layer comprising an array of capture probes, hybridizing the target sequence to at least one of the capture probes to form a hybridization complex and determining the nucleotide at the detection position (Par. 19).
In detail, Chui teaches a polytetrafluoroethylene substrate (Par. 155: the “substrates” outlined herein can be made from a wide variety of materials, including, but not limited to …polytetrafluoroethylene…) comprising an interlayer over at least a portion of said substrate, the interlayer containing a reactive functionality (Par. 157: the substrate comprises a number of different layers, including …polymer layers… for attachment of probes to the support; Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer), and a functional layer attached to said interlayer (Par. 158: the polyacrylamide is functionalized with oligonucleotide attachment groups and photo-crosslinking groups), said interlayer comprising a sol-gel coating (Par. 161: the polymer layer uses polymers including, but not limited to … sol gels…). 
Chui does not specifically teach that the polytetrafluoroethylene substrate is an expanded polytetrafluoroethylene substrate comprising a microporous microstructure. Chui also does not specifically teach that said functional layer having functional sites with a density of at least 50 nanomoles/cm2.
Clapper teaches throughout the publication reagents that can be used to modify biomaterial surfaces or to fabricate new biomaterials. In another aspect, the invention relates to biomaterials having surfaces that have been prepared or modified to provide desired bioactive function (col 1, ln 7-11). In detail, Clapper teaches that another class of biomaterials that do not possess abstractable hydrogens are fibrous or porous. The invention polymers form covalently crosslinked polymer networks that fill the pores or form films around individual fibers and are therefore physically entrapped. Expanded polytetrafluoroethylene is such a biomaterial (col 9, ln 23-28). Clapper also teaches that such an approach can be employed with polymers of the present invention in order to immobilize patterns of specific biomoieties, for example, microarrays (col 10, ln 65-67). Clapper further teaches reagents of the present invention can be coated onto biomaterial surfaces using techniques (e.g., dipping, spraying, brushing) within the skill of those in the relevant art (col 10, ln 33-36). It is known in the art that polytetrafluoroethylene can be coated with sol-gel coating as evidenced by Mushiaki (Mushiaki, Par. 35: as subsequent hydrophilic treatment, 100 parts of tetraethoxysilane, 8 parts of 71 parts of water and 126 parts of ethanol were put under a reflux condition in which water supply from the outside air was blocked by a calcium chloride tube).
Milton teaches throughout the publication immobilization reagents, methods for their preparation, and methods for their use in preparing immobilized biopolymers. The reagents and methods of the present invention are particularly suitable in the preparation and use of biopolymer arrays for evaluating biological activity, determining the presence or absence of selected sequences of nucleic acids, and sequencing DNA. 
 (col 5, ln 21-27).
In detail, Milton teaches biomolecules bound to the functional sites on the solid support (Fig 1, oligonucleotides bound to the functional sites on the film). Milton also teaches these solid supports can be measured in terms of mm2 and can have numerous different immobilized biopolymers with each different biopolymer attached to a different site specific location on the miniaturized solid support (col 5, ln 51-55). Milton discloses the reagent is a solid support film fabricated of ethylene acrylic acid copolymer and derivatized with a diamine to provide an amine terminated "linker' and the density of amino groups on the film surface was approximately 100 µmoles/cm2 (col 23, In 5-25). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the polytetrafluoroethylene substrate of Chui, to use expanded polytetrafluoroethylene substrate comprising a microporous microstructure, as taught by Clapper, doing so would permit useful densities of bioactive groups to be coupled to a biomaterial surface as taught by Clapper (col 2, ln 57-59). Additionally, it would have also been obvious to use the known knowledge of Clapper and Mushiaki to perform sol gel coating of the porous expanded polytetrafluoroethylene substrate so that the porous expanded polytetrafluoroethylene substrate will be sol gel coated appropriately.
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the knowledge of a high density binding sites of approximately 100 µmoles/cm2, as taught by Milton, in the substrate of Chui in view of Clapper, to arrive at the claimed invention, because both Chui and Milton teaches using amino groups as functional groups for attachment (Chui, Par. 173; Milton, col 23, In 5-25). Milton also teaches that the direct attachment of biopolymer or biomonomer are capable of providing immobilized biopolymer present on the surface of a solid support at higher than expected densities (Milton, col 3, In 49-22). Chui also teaches that to increase the probe loading capacity, porous matrix such as sol gels are preferred (Chui, Par. 161). Additionally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I). 
One of skill in the art would have a reasonable expectation of success in combining Chui with Clapper because both are directed to an array substrate using polytetrafluoroethylene. One of skill in the art would have a reasonable expectation of success in combining Chui in view of Clapper with Milton because both are directed to achieving a high binding density by using a functionalized layer.

Regarding claim 2, Chui in view of Clapper and Milton teaches the substrate wherein said functional sites are created by reacting functional chemistries with the functionality of the interlayer (Chui, Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer; Chui, Par. 158: the polyacrylamide is functionalized with oligonucleotide attachment groups and photo-crosslinking groups).

Regarding claim 4, Chui in view of Clapper and Milton teaches the substrate wherein said functional layer has a functional site density of at least 250 nanomoles/cm2 (Milton, col 23, ln 5-25: the density of amino groups on the film surface was approximately 100 µmoles/cm2). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).

Regarding claim 8, Chui in view of Clapper and Milton teaches the substrate wherein said functional sites are amine groups (Chui, Par. 173: the method of attachment of the capture probe to the detection surface can be done in a variety of ways, depending on the composition of the “capture binding ligand” or “capture probe” and the composition of the detection surface; in general, both ways utilize functional groups on the capture probe, preferred functional groups for attachment are amino groups).

Regarding claim 10, Chui in view of Clapper and Milton teaches the substrate wherein said interlayer comprises sol-gel coating (Chui, Par. 161: the polymer layer uses polymers including, but not limited to … sol gels….).

Regarding claims 13 and 14, Chui in view of Clapper and Milton teaches the substrate further comprising biomolecules (such as nucleic acid) bound to the functional sites (Chui, Par. 162: furthermore, substrates are also referred to as “biochips”; by “biochip” or equivalents herein is meant a substrate comprising an array of distinct biomolecules, particularly nucleic acids).

Regarding claim 15, Chui in view of Clapper and Milton teaches the substrate used as a component a microarray (Chui, Abstract: a variety of array platforms for performing the assays of the invention; Chui, Par. 506: all experiments were done with the DNA microarrays).

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chui et al. (US20040229222A1) in view of Clapper et al. (US6121027A) and Milton (US6146833A), as applied to claims 1 and 10 above, and further in view of Zhang (US20040249082A1, Pub date: 12/9/2004, listed in IDS dated 5/3/2019).
Regarding claims 11 and 12, Chui in view of Clapper and Milton teaches the substrate according to claims 1 and 10 as outlined in details above.
Chui in view of Clapper and Milton does not specifically teach that the substrate wherein said functional layer comprises organosilane.
Zhang teaches throughout the publication methods of preparing biomolecule compatible siliceous materials, to the siliceous materials prepared using these methods and to uses of the siliceous materials, in particular as chromatographic supports, biosensors and/or to immobilize and stabilize proteins (Par. 1). In detail, Zhang teaches that monosaccharide-(compound 1) and disaccharide-(compounds 2 and 3) based trifunctional silanes are shown in Schemes 1 and 2; Hydrolysis and condensation of these species along with organic modified silanes (for example diglycerylsilane) allows the incorporation of these species into sol gel derived siliceous materials (Par. 81).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate of Chui in view of Clapper and Milton, to bind the organosilane layer to the sol gel coating, as taught by Zhang, because Zhang teaches that binding of the organosilane layer to the sol gel coating allow permanently incorporation of protein stabilizing agents into the silica and retain water in the silica matrix, avoiding denaturation of the entrapped protein (Zhang, Par. 81).
One of skill in the art would have a reasonable expectation of success in combining Chui in view of Clapper and Milton with Zhang because both are directed to adding a functional layers to a polymer support. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Issued patent 7923054
Claims 1-2, 4, 8, 10 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 32 and 43-44 of U.S. Patent No. 7923054 (hereinafter 054’) in view of Chui et al. (US20040229222A1).
Regarding claim 1, 054’ teaches an expanded polytetrafluoroethylene substrate comprising a microporous microstructure, an interlayer over at least a portion of said substrate, and a functional layer attached to said interlayer, said functional layer having functional sites with a density of at least 50 nanomoles/cm2 (054’, claim 1).
054’ does not specifically teach that the interlayer containing a reactive functionality and said interlayer comprising a sol-gel coating.
Chui teaches a variety of array platforms for performing the assays of the invention (Abstract). Chui teaches an array that includes a solid support with a first surface comprising a hydrogel layer comprising an array of capture probes, hybridizing the target sequence to at least one of the capture probes to form a hybridization complex and determining the nucleotide at the detection position (Par. 19).
In detail, Chui teaches a polytetrafluoroethylene substrate (Par. 155: the “substrates” outlined herein can be made from a wide variety of materials, including, but not limited to …polytetrafluoroethylene…) comprising an interlayer containing a reactive functionality (Par. 157: the substrate comprises a number of different layers, including …polymer layers… for attachment of probes to the support; Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer), said interlayer comprising a sol-gel coating (Par. 161: the polymer layer uses polymers including, but not limited to … sol gels…).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate of 054’, to use an interlayer containing a reactive functionality and comprising a sol-gel coating, as taught by Chui, doing so would enable functionalization of the polyacrylamide with oligonucleotide attachment groups and photo-crosslinking groups as taught by Chui (Chui, Par. 158) which would facilitate the addition of the functional layer.
One of skill in the art would have a reasonable expectation of success in combining 054’ with Chui because both are directed to an array substrate comprising polytetrafluoroethylene and an interlayer.

Regarding claim 2, 054’ in view of Chui teaches the substrate wherein said functional sites are created by reacting functional chemistries with the functionality of the interlayer (Chui, Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer; Chui, Par. 158: the polyacrylamide is functionalized with oligonucleotide attachment groups and photo-crosslinking groups).
Regarding claim 4, 054’ in view of Chui teaches the substrate wherein said functional layer has a functional site density of at least 250 nanomoles/cm2 (054’, claim 9)
Regarding claim 8, 054’ in view of Chui teaches the substrate wherein said functional sites are amine groups (054’, claim 10).
Regarding claim 10, 054’ in view of Chui teaches the substrate wherein said interlayer comprises sol-gel coating (Chui, Par. 161: the polymer layer uses polymers including, but not limited to … sol gels….).
Regarding claims 13 and 14, 054’ in view of Chui teaches the substrate further comprising biomolecules (such as nucleic acid) bound to the functional sites (054’, claims 43 and 44).
Regarding claim 15, 054’ in view of Chui teaches the substrate used as a component of a microarray (054’, claim 32).

Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-10, 32 and 43-44 of U.S. Patent No. 7923054 (hereinafter 054’) in view of Chui et al. (US20040229222A1), as applied to claims 1 and 10 above (and seen rejected above), and further in view of Zhang (US20040249082A1)
Regarding claims 11 and 12, 054’ in view of Chui teaches the substrate according to claims 1 and 10 as outlined in details above.
054’ in view of Chui does not specifically teach that the substrate wherein said functional layer comprises organosilane.
Zhang teaches throughout the publication methods of preparing biomolecule compatible siliceous materials, to the siliceous materials prepared using these methods and to uses of the siliceous materials, in particular as chromatographic supports, biosensors and/or to immobilize and stabilize proteins (Par. 1). In detail, Zhang teaches that monosaccharide-(compound 1) and disaccharide-(compounds 2 and 3) based trifunctional silanes are shown in Schemes 1 and 2; Hydrolysis and condensation of these species along with organic modified silanes (for example diglycerylsilane) allows the incorporation of these species into sol gel derived siliceous materials (Par. 81).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate of ‘054 in view of Chui, to bind the organosilane layer to the sol gel coating, as taught by Zhang, because Zhang teaches that binding of the organosilane layer to the sol gel coating allow permanently incorporation of protein stabilizing agents into the silica and retain water in the silica matrix, avoiding denaturation of the entrapped protein (Zhang, Par. 81).
One of skill in the art would have a reasonable expectation of success in combining 054’ in view of Chui with Zhang because both are directed to adding a functional layers to a polymer support. 

Issued patent 10209252
Claims 1-2, 4, 8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 21 and 24-27 of U.S. Patent No. 10209252 (hereinafter 252’) in view of Chui et al. (US20040229222A1).
Regarding claim 1, 252’’ teaches an expanded polytetrafluoroethylene substrate comprising a microporous microstructure, an interlayer over at least a portion of said substrate, and a functional layer attached to said interlayer, said interlayer comprising a sol-gel coating, said functional layer having functional sites with a density of at least 50 nanomoles/cm2 (252’’ claims 1 and 24).
252’ does not specifically teach that the interlayer containing a reactive functionality.
Chui teaches a variety of array platforms for performing the assays of the invention (Abstract). Chui teaches an array that includes a solid support with a first surface comprising a hydrogel layer comprising an array of capture probes, hybridizing the target sequence to at least one of the capture probes to form a hybridization complex and determining the nucleotide at the detection position (Par. 19).
In detail, Chui teaches a polytetrafluoroethylene substrate (Par. 155: the “substrates” outlined herein can be made from a wide variety of materials, including, but not limited to …polytetrafluoroethylene…) comprising an interlayer containing a reactive functionality (Par. 157: the substrate comprises a number of different layers, including …polymer layers… for attachment of probes to the support; Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the substrate of 252’, to use an interlayer containing a reactive functionality, as taught by Chui, doing so would enable functionalization of the polyacrylamide with oligonucleotide attachment groups and photo-crosslinking groups as taught by Chui (Chui, Par. 158) which would facilitate the addition of the functional layer.
One of skill in the art would have a reasonable expectation of success in combining 252’ with Chui because both are directed to an array substrate comprising polytetrafluoroethylene and an interlayer.

Regarding claim 2, 252’ in view of Chui teaches the substrate wherein said functional sites are created by reacting functional chemistries with the functionality of the interlayer (Chui, Par. 158: the polymer used for attaching the oligonucleotide probes of the array is a polyacrylamide based gel that is derivatized to enable covalent attachment of oligonucleotides onto the polymer; Chui, Par. 158: the polyacrylamide is functionalized with oligonucleotide attachment groups and photo-crosslinking groups).
Regarding claim 4, 252’ in view of Chui teaches the substrate wherein said functional layer has a functional site density of at least 250 nanomoles/cm2 (252’, claim 21)
Regarding claim 8, 252’ in view of Chui teaches the substrate wherein said functional sites are amine groups (252’, claim 5).
Regarding claim 10, 252’ in view of Chui teaches the substrate wherein said interlayer comprises sol-gel coating (252’, claims 24 and 26).
Regarding claims 11 and 12, 252’ in view of Chui teaches the substrate wherein said functional layer comprises organosilane (252’, claims 25 and 26) .
Regarding claims 13 and 14, 252’ in view of Chui teaches the substrate further comprising biomolecules (such as nucleic acid) bound to the functional sites (252’, claims 9 and 27).
Regarding claim 15, 252’ in view of Chui teaches the substrate used as a component a microarray (Chui, Abstract: a variety of array platforms for performing the assays of the invention; Chui, Par. 506: all experiments were done with the DNA microarrays). It would have been obvious to use the substrate as a component of a microarray because microarray is a commonly used assay format as indicated by Chui.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/REBECCA M GIERE/           Primary Examiner, Art Unit 1641